DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks and Amendments, filed 01/28/2021, are acknowledged and have been considered. 

Status of Claims
	Claims 1-10, 12, and 14-20 were previously pending in the application; claims 11 and 13 were previously canceled.  
By the Amendments filed 01/28/2021, claims 1, 5, 7, 10, 15, 19, and 20 are amended; claims 3 and 17 are canceled. 
	Claims 1-2, 4-10, 12, 14-16, and 18-20 are currently under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Karnik et al. (US 2015/0342527 A1, hereinafter "Karnik") in view of Mueller et al. (US 2014/0117256 A1, hereinafter "Mueller"), further in view of Ruchti et al. (US 2003/0060692 A1, hereinafter "Ruchti"). 
Regarding claim 1, Karnik discloses: 
A spectrum quality assessment apparatus ("quality of the signal from the optical sensor" Karnik: [0007]), comprising:

and comparing the light intensity in a specific wavelength region with a threshold ("reflected light [is] within a threshold" Karnik: [0030]), 
wherein the processor is configured to generate guide information to correct at least one from among a state of a contact and a measurement position with respect to a subject according to the degree of distortion of the obtained skin spectrum ("indicating to the user to adjust the interface between the surface of the optical sensor and the underlying tissue" Karnik: [0041], Step 455 of method 400 in Fig. 4),
and output the generated guide information ("method 400 may include indicating to the user to adjust the interface between the surface of the optical sensor and the underlying tissue" Karnik: [0041]; "to provide other types of feedback to a user" Karnik: [0006]) by using at least one from among 
an acoustic method, a visual method, and a tactile method ([Karnik does not specifically disclose the method in which the guide information is output, but Karnik discloses that the "device includes a compute system 18, display 20, loudspeaker 22, communication suite 24," the elements of which could be used in combination to provide guide information via an acoustic or visual method. Furthermore, Karnik discloses providing other types of feedback to the user, which could include tactile feedback from the wearable device.]). 
Karnik remains silent on: 
a processor configured to obtain a skin spectrum,
and assess a quality of the obtained skin spectrum based on at least one of a light intensity of the obtained skin spectrum, 
an absorbance with respect to a wavelength of the obtained skin spectrum, 

and a similarity between a reference skin spectrum and the obtained skin spectrum,
determine a degree of distortion of the obtained skin spectrum;
and wherein in response to the light intensity in at least one from among a wavelength region of 4000 cm-1 to 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 of the obtained skin spectrum exceeding a predetermined threshold, the processor is configured to determine that the obtained skin spectrum is distorted. 
However, in a similar invention in the same field of endeavor, Mueller teaches: 
a processor ("a processor" Mueller: [0015]) configured to obtain a skin spectrum ("spectrometer, the light source, the first light emitter and the first light collector are arranged for obtaining a first set of data representative of a spectrum chosen from the group comprising: a reflectance spectrum, a transmission spectrum and an absorption spectrum of the associated tissue sample" Mueller: [0014]),
and assess a quality of the obtained skin spectrum ("determine a distortion parameter" Mueller: [0044]; The determination of a distortion parameter related to a spectrum reads on assessing the quality of the spectrum) based on at least one of 
a light intensity of the obtained skin spectrum ("an optical spectrum, which is understood to be information related to a plurality of wavelengths of light, such as an intensity parameter" Mueller: [0022]), 
an absorbance with respect to a wavelength of the obtained skin spectrum ("distortion parameter will be dependent on scattering and absorption at the fluorescence emission wavelength but may in addition also depend on the scattering and absorption at the fluorescence excitation wavelength" Mueller: [0044]), 

and a similarity between a reference skin spectrum and the obtained skin spectrum ("predetermined optical spectra may include spectra which have been calculated theoretically, such as by mathematical models, or spectra which have been measured on phantoms" Mueller: [0048]; The predetermined optical spectra reads on the reference skin spectrum),
determine a degree of distortion of the obtained skin spectrum ("determine a distortion parameter" Mueller: [0044]; The claim requires that the degree of distortion, or distortion parameter, is determined by comparing the light intensity with a threshold; the comparison of the reflected light intensity with a threshold, as disclosed by Karnik above, could subsequently be used as a metric to determine a distortion parameter, as taught by Mueller). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical pressure sensor disclosed by Karnik, by including the apparatus for optical analysis as taught by Mueller. One of ordinary skill in the art would have been motivated to make this modification because "improving the optical measurements and/or the fluorescence spectra achieved would thus be advantageous, and in particular a more efficient and/or reliable apparatus would be advantageous" (Mueller: [0005]). 
	The combination of Karnik and Mueller remains silent on: 
wherein in response to the light intensity in at least one from among a wavelength region of 4000 cm-1 to 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 of the obtained skin spectrum exceeding a predetermined threshold, the processor is configured to determine that the obtained skin spectrum is distorted.
However, in a similar invention in the same field of endeavor, Ruchti teaches: 
1 in Claim 3 were converted to nanometers: Region A converts to 2409-2500nm, and Region B converts to 1894-2016nm. In Ruchti’s Figure 9, the two single highest points of absorbance are found at the following wavelengths: ~1975nm and ~2425nm. One of ordinary skill in the art could determine that, as shown in Ruchti’s Figure 9, the two highest points in the graph are each located within one of the two regions specified by applicant. In this example, if the predetermined threshold were set to 2 Au or another similar value, then the intensity in each of the two listed regions would exceed that predetermined threshold, and thus it would be determined that the skin spectrum is distorted, or in other words, outside the level of acceptability. Thus, Ruchti teaches the limitations of this claim.]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of inventions disclosed by Karnik and Mueller, by including the system for detecting errors in noninvasive measurement as taught by Ruchti. One of ordinary skill in the art would have been motivated to make this modification because "chemical, structural, and physiological variations occur that produce dramatic and nonlinear changes in the optical properties of the tissue sample" (Ruchti: [0015]), which provides the need to have "compensation for inherent nonlinearities are all vital for the application of near-infrared spectroscopy to noninvasive blood analyte measurement" (Ruchti: [0026]). Thus, "the system results in improved noninvasive glucose measurement accuracy through the rejection of invalid and poor samples" (Ruchti: [0005]). 

Regarding claim 2, the combination of Karnik, Mueller, and Ruchti discloses: 
The apparatus of claim 1, as described above. 
The combination of Karnik and Ruchti remains silent on: 
wherein the obtained skin spectrum comprises a skin near-infrared absorption spectrum.
However, in a similar invention in the same field of endeavor, Mueller teaches: 
wherein the obtained skin spectrum comprises a skin near-infrared absorption spectrum ("`Light` is to be broadly construed as electromagnetic radiation comprising wavelength intervals including visible, ultraviolet (UV), near infrared (NIR)" Mueller: [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical pressure sensor disclosed by Karnik, by including the apparatus for optical analysis as taught by Mueller. One of ordinary skill in the art would have been motivated to make this modification because "improving the optical measurements and/or the fluorescence spectra achieved would thus be advantageous, and in particular a more efficient and/or reliable apparatus would be advantageous" (Mueller: [0005]). 

Regarding claim 4, the combination of Karnik, Mueller, and Ruchti discloses: 
The apparatus of claim 1, as described above. 
The combination of Karnik and Mueller remains silent on: 
wherein the processor is configured to obtain a water path length based on a change in the absorbance with respect to the wavelength of the obtained skin spectrum and a reference absorbance with respect to a wavelength of a spectrum predetermined according to a center distance between a light source and a light detector,

However, in a similar invention in the same field of endeavor, Ruchti teaches: 
wherein the processor is configured to obtain a water path length based on a change in the absorbance with respect to the wavelength of the obtained skin spectrum and a reference absorbance with respect to a wavelength of a spectrum (“a set of features is developed that represents or reflects the optical properties of the tissue based on: identification of distinct absorption bands that change in various ways with respect to changes in pathlength” Ruchti: [0105-0106]) predetermined according to a center distance between a light source and a light detector (“offsetting the detection site from the irradiation site by a predetermined amount” Ruchti: [0081]),
and in response to the obtained water path length being less than a predetermined value, the processor is configured to determine that the obtained skin spectrum is distorted (“Subsequently, the features are then applied to identify conditions unsuitable” Ruchti: [0108]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of inventions disclosed by Karnik and Mueller, by including the system for detecting errors in noninvasive measurement as taught by Ruchti. One of ordinary skill in the art would have been motivated to make this modification because "chemical, structural, and physiological variations occur that produce dramatic and nonlinear changes in the optical properties of the tissue sample" (Ruchti: [0015]), which provides the need to have "compensation for inherent nonlinearities are all vital for the application of near-infrared spectroscopy to noninvasive blood analyte measurement" (Ruchti: [0026]). Thus, "the system results in improved noninvasive glucose measurement accuracy through the rejection of invalid and poor samples" (Ruchti: [0005]). 

Regarding claim 5, the combination of Karnik, Mueller, and Ruchti discloses: 

The combination of Karnik and Mueller remains silent on: 
wherein the processor is configured to reconstruct the spectrum based on the skin composition spectrum,
and in response to a difference in the absorbance between the obtained skin spectrum and the reconstructed spectrum exceeding a second predetermined threshold, the processor is configured to determine that the obtained skin spectrum is distorted.
However, in a similar invention in the same field of endeavor, Ruchti teaches: 
wherein the processor is configured to reconstruct the spectrum based on the skin composition spectrum (“the application of the identical preprocessing steps to a tissue measurement (preprocessing and tissue template correction) to obtain the processed spectral measurement” Ruchti: [0127]),
and in response to a difference in the absorbance between the obtained skin spectrum and the reconstructed spectrum exceeding a second predetermined threshold (“Given a tissue template in the form of a tissue absorbance spectrum…and given a new tissue absorbance spectrum; Calculate a mathematical measure of the similarity or dissimilarity between the two” Ruchti: [0200] and [0203]), the processor is configured to determine that the obtained skin spectrum is distorted (“If the newly collected sample differs substantially from the tissue template an error condition results” Ruchti: [0204]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of inventions disclosed by Karnik and Mueller, by including the system for detecting errors in noninvasive measurement as taught by Ruchti. One of ordinary skill in the art would have been motivated to make this modification because "chemical, structural, and physiological variations occur that produce dramatic and nonlinear changes in the optical properties of the tissue sample" (Ruchti: [0015]), which provides the need to have "compensation for 

Regarding claim 7, the combination of Karnik, Mueller, and Ruchti discloses: 
The apparatus of claim 1, as described above, 
wherein the processor is configured to obtain the similarity between the obtained skin spectrum and the reference skin spectrum ("after establishing a baseline amount of reflected illumination for a user ..., a change in total reflected illumination while optical source 204 is pulsed on can be used" Karnik: [0024]).
The combination of Karnik and Ruchti remains silent on: 
according to a change of the absorbance with respect to the wavelength,
and in response to the similarity being less than a third predetermined threshold, the processor is configured to determine that the obtained skin spectrum is distorted. 
However, in a similar invention in the same field of endeavor, Mueller teaches: 
according to a change of the absorbance with respect to the wavelength (“determining a wavelength-dependent set of scattering and/or absorption coefficient” Mueller: [0043]),
and in response to the similarity being less than a third predetermined threshold, the processor is configured to determine that the obtained skin spectrum is distorted (“interplay of scattering and absorption usually results in severe distortion” Mueller: [0002]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical pressure sensor disclosed by Karnik, by including the apparatus for optical analysis as taught by Mueller. One of ordinary skill in the art would have been 

Regarding claim 8, the combination of Karnik, Mueller, and Ruchti discloses: 
The apparatus of claim 1, as described above, 
	The combination of Karnik and Ruchti remains silent on: 
wherein the spectrum quality assessment apparatus further comprises a light source configured to emit light to the subject,
and a light detector configured to detect light reflected or scattered from the subject.
However, in a similar invention in the same field of endeavor, Mueller teaches: 
wherein the spectrum quality assessment apparatus further comprises a light source ("a light source" Mueller: [0010]) configured to emit light to the subject,
and a light detector ("a spectrometer comprising an optical detector" Mueller: [0009]) configured to detect light reflected or scattered from the subject ("collects scattered and fluorescent light from the tissue at a plurality of wavelengths" Mueller: [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical pressure sensor disclosed by Karnik, by including the apparatus for optical analysis as taught by Mueller. One of ordinary skill in the art would have been motivated to make this modification for the purpose of "improving the optical measurements and/or the fluorescence spectra" (Mueller: [0007]). 

Regarding claim 9, the combination of Karnik, Mueller, and Ruchti discloses: 
The apparatus of claim 7, as described above. 
	Karnik further discloses: 
.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Karnik, further in view of Ruchti.

Regarding claim 10, Mueller discloses: 
A bio-information estimation apparatus ("spectroscopy can give crucial information about the state of biological tissue" Mueller: [0002]), comprising:
a processor ("a processor" Mueller: [0015]) configured to obtain a skin spectrum based on light reflected or scattered from a subject ("spectrometer, the light source, the first light emitter and the first light collector are arranged for obtaining a first set of data representative of a spectrum chosen from the group comprising: a reflectance spectrum, a transmission spectrum and an absorption spectrum of the associated tissue sample" Mueller: [0014]),
to determine a degree of distortion of the obtained skin spectrum ("determine a distortion parameter" Mueller: [0044]),
wherein the processor is further configured to determine the degree of distortion ("determine a distortion parameter" Mueller: [0044]) of the obtained skin spectrum based on at least one from among a light intensity of the obtained skin spectrum ("an optical spectrum, which is understood to be 
Mueller remains silent on: 
to estimate bio-information based on a valid skin spectrum determined according to the degree of distortion,
wherein the processor is further configured to calculate a change in the light intensity with respect to optical wavelengths by analyzing the obtained skin spectrum, and determine the degree of distortion of the obtained skin spectrum by comparing the light intensity in a specific wavelength region with a threshold, 
wherein the processor is configured to generate guide information to correct at least one from among a state of a contact and a measurement position with respect to a subject according to the degree of distortion of the obtained skin spectrum,
and output the generated guide information by using at least one from among an acoustic method, a visual method, and a tactile method, 

However, in a similar invention in the same field of endeavor, Karnik teaches: 
to estimate bio-information based on a valid skin spectrum ("method 400 may include indicating a heart rate of the user based on the measured reflected illumination" Karnik: [0038]) determined according to the degree of distortion (as disclosed by Mueller’s distortion parameter),
wherein the processor is further configured to calculate a change in the light intensity with respect to optical wavelengths by analyzing the obtained skin spectrum ("after establishing a baseline amount of reflected illumination for a user ..., a change in total reflected illumination while optical source 204 is pulsed on can be used" Karnik: [0024]), and determine the degree of distortion of the obtained skin spectrum by comparing the light intensity in a specific wavelength region with a threshold ("reflected light [is] within a threshold" Karnik: [0030]), and
wherein the processor is configured to generate guide information to correct at least one from among a state of a contact and a measurement position with respect to a subject according to the degree of distortion of the obtained skin spectrum ("indicating to the user to adjust the interface between the surface of the optical sensor and the underlying tissue" Karnik: [0041], Step 455 of method 400 in Fig. 4),
and output the generated guide information ("method 400 may include indicating to the user to adjust the interface between the surface of the optical sensor and the underlying tissue" Karnik: [0041]; "to provide other types of feedback to a user" Karnik: [0006]) by using at least one from among an acoustic method, a visual method, and a tactile method (Karnik does not specifically disclose the method in which the guide information is output, but Karnik discloses that the "device includes a compute system 18, display 20, loudspeaker 22, communication suite 24," the elements of which could be used in 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus for optical analysis disclosed by Mueller, by including the optical pressure sensor as taught by Karnik. One of ordinary skill in the art would have been motivated to make this modification because "the optical heart rate sensor may only be accurate within a particular range of pressures" (Karnik: [0007]). 
The combination of Mueller and Karnik remains silent on: 
wherein in response to the light intensity in at least one from among a wavelength region of 4000 cm-1 to 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 of the obtained skin spectrum exceeding a predetermined threshold, the processor is configured to determine that the obtained skin spectrum is distorted.
However, in a similar invention in the same field of endeavor, Ruchti teaches: 
wherein in response to the light intensity in at least one from among a wavelength region of 4000 cm-1 to 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 of the obtained skin spectrum exceeding a predetermined threshold, the processor is configured to determine that the obtained skin spectrum is distorted ("The intensity at each wavelength is compared to a target...to yield an estimate of the acceptability," Ruchti: [0145]; [Furthermore, Ruchti teaches this limitation in Figure 9: "Typical absorbance spectrum measurement from the forearm of a human subject." The two wavelength regions listed in the unit of cm 1 in Claim 3 were converted to nanometers: Region A converts to 2409-2500nm, and Region B converts to 1894-2016nm. In Ruchti’s Figure 9, the two single highest points of absorbance are found at the following wavelengths: ~1975nm and ~2425nm. One of ordinary skill in the art could determine that, as shown in Ruchti’s Figure 9, the two highest points in the graph are each located 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of inventions disclosed by Karnik and Mueller, by including the system for detecting errors in noninvasive measurement as taught by Ruchti. One of ordinary skill in the art would have been motivated to make this modification because "chemical, structural, and physiological variations occur that produce dramatic and nonlinear changes in the optical properties of the tissue sample" (Ruchti: [0015]), which provides the need to have "compensation for inherent nonlinearities are all vital for the application of near-infrared spectroscopy to noninvasive blood analyte measurement" (Ruchti: [0026]). Thus, "the system results in improved noninvasive glucose measurement accuracy through the rejection of invalid and poor samples" (Ruchti: [0005]). 


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karnik in view of Ruchti, further in view of Mueller.

Regarding claim 12, the combination of Karnik, Mueller, and Ruchti discloses: 
The apparatus of claim 10, as described above. 
Karnik further discloses: 
wherein in response to determining that the obtained skin spectrum is not valid according to the degree of distortion, the processor is configured to re-obtain a skin spectrum (Karnik's Fig. 4 shows the steps of 

Regarding claim 14, the combination of Karnik, Mueller, and Ruchti discloses: 
The apparatus of claim 10, as described above. 
	The combination of Karnik and Ruchti remains silent on: 
wherein the processor is configured to estimate bio-information by using a bio-information correlation model pre-generated based on the valid skin spectrum.
However, in a similar invention in the same field of endeavor, Mueller teaches: 
wherein the processor is configured to estimate bio-information by using a bio-information correlation model pre-generated based on the valid skin spectrum ("predetermined data may be representative of spectra of a tissue type, or the predetermined data may be representative of an optical spectrum of a chromophore expected to be in the associated tissue sample, or predetermined data may be representative of the emission spectra of a fluorophore upon excitation with light of a given wavelength, which may be useful, e.g., as an input parameter in a mathematical model" Mueller: [0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical pressure sensor disclosed by Karnik, by including the apparatus for optical analysis as taught by Mueller. One of ordinary skill in the art would have been motivated to make this modification for the purpose of "improving the optical measurements and/or the fluorescence spectra" (Mueller: [0007]). 


Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable Karnik in view of Mueller, further in view of Ruchti. 

Regarding claim 15, Karnik discloses: 
A spectrum quality assessment ("quality of the signal from the optical sensor" Karnik: [0007]) method, comprising:
generating guide information to correct at least one from among a state of contact and a measurement position with respect to a subject according to the degree of distortion of the obtained skin spectrum ("indicating to the user to adjust the interface between the surface of the optical sensor and the underlying tissue" Karnik: [0041], Step 455 of method 400 in Fig. 4); and
outputting the generated guide information ("to provide other types of feedback to a user" Karnik: [0006]; "method 400 may include indicating to the user to adjust the interface between the surface of the optical sensor and the underlying tissue" Karnik: [0041]) by using at least one from among an acoustic method, a visual method, and a tactile method (Karnik does not specifically disclose the method in which the guide information is output, but Karnik discloses that the "device includes a compute system 18, display 20, loudspeaker 22, communication suite 24," the elements of which could be used in combination to provide guide information via an acoustic or visual method. Furthermore, Karnik discloses providing other types of feedback to the user, which could include tactile feedback from the wearable device),
wherein the assessing the quality of the obtained skin spectrum comprises calculating a change in the light intensity with respect to optical wavelengths by analyzing the obtained skin spectrum ("after establishing a baseline amount of reflected illumination for a user ..., a change in total reflected illumination while optical source 204 is pulsed on can be used" Karnik: [0024]),

	Karnik remains silent on: 
obtaining a skin spectrum;
assessing a quality of the obtained skin spectrum based on determination of a degree of distortion of the obtained skin spectrum, the determination being based on at least one from among a light intensity of the obtained skin spectrum, an absorbance with respect to a wavelength of the obtained skin spectrum, a spectrum reconstructed based on a skin composition spectrum, and a similarity between a reference skin spectrum and the obtained skin spectrum;
determining the degree of distortion of the obtained skin spectrum, 
and wherein the assessing comprises determining that the obtained skin spectrum is distorted in response to the light intensity in at least one from among a wavelength region of 4000 cm-1 to6 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 of the obtained skin spectrum exceeding a first predetermined threshold.
	However, in a similar invention in the same field of endeavor, Mueller teaches:
obtaining a skin spectrum ("spectrometer, the light source, the first light emitter and the first light collector are arranged for obtaining a first set of data representative of a spectrum chosen from the group comprising: a reflectance spectrum, a transmission spectrum and an absorption spectrum of the associated tissue sample" Mueller: [0014]);
assessing a quality of the obtained skin spectrum based on determination of a degree of distortion of the obtained skin spectrum ("determine a distortion parameter" Mueller: [0044]; The determination of a distortion parameter related to a spectrum reads on assessing the quality of the spectrum), the determination being based on at least one from among a light intensity of the obtained skin spectrum ("an optical spectrum, which is understood to be information related to a plurality of wavelengths of 
determining the degree of distortion of the obtained skin spectrum ("determine a distortion parameter" Mueller: [0044]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical pressure sensor disclosed by Karnik, by including the apparatus for optical analysis as taught by Mueller. One of ordinary skill in the art would have been motivated to make this modification because "improving the optical measurements and/or the fluorescence spectra achieved would thus be advantageous, and in particular a more efficient and/or reliable apparatus would be advantageous" (Mueller: [0005]). 
The combination of Karnik and Mueller remains silent on: 
wherein the assessing comprises determining that the obtained skin spectrum is distorted in response to the light intensity in at least one from among a wavelength region of 4000 cm-1 to6 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 of the obtained skin spectrum exceeding a first predetermined threshold.

wherein the assessing comprises determining that the obtained skin spectrum is distorted in response to the light intensity in at least one from among a wavelength region of 4000 cm-1 to6 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 of the obtained skin spectrum exceeding a first predetermined threshold ("The intensity at each wavelength is compared to a target...to yield an estimate of the acceptability," Ruchti: [0145]; [Furthermore, Ruchti teaches this limitation in Figure 9: "Typical absorbance spectrum measurement from the forearm of a human subject." The two wavelength regions listed in the unit of cm 1 in Claim 3 were converted to nanometers: Region A converts to 2409-2500nm, and Region B converts to 1894-2016nm. In Ruchti’s Figure 9, the two single highest points of absorbance are found at the following wavelengths: ~1975nm and ~2425nm. One of ordinary skill in the art could determine that, as shown in Ruchti’s Figure 9, the two highest points in the graph are each located within one of the two regions specified by applicant. In this example, if the predetermined threshold were set to 2 Au or another similar value, then the intensity in each of the two listed regions would exceed that predetermined threshold, and thus it would be determined that the skin spectrum is distorted, or in other words, outside the level of acceptability. Thus, Ruchti teaches the limitations of this claim.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of inventions disclosed by Karnik and Mueller, by including the system for detecting errors in noninvasive measurement as taught by Ruchti. One of ordinary skill in the art would have been motivated to make this modification because "chemical, structural, and physiological variations occur that produce dramatic and nonlinear changes in the optical properties of the tissue sample" (Ruchti: [0015]), which provides the need to have "compensation for inherent nonlinearities are all vital for the application of near-infrared spectroscopy to noninvasive 

	Regarding claim 18, the combination of Karnik, Mueller, and Ruchti discloses:
The method of claim 15, as described above. 
	The combination of Karnik and Mueller remains silent on: 
wherein the assessing comprises: obtaining a water path length based on a change in the absorbance with respect to the wavelength of the obtained skin spectrum and a reference absorbance with respect to a wavelength of a spectrum predetermined according to a center distance between a light source and a light detector;
and in response to the water path length being less than a predetermined value, determining that the obtained skin spectrum is distorted. 
However, in a similar invention in the same field of endeavor, Ruchti teaches: 
wherein the assessing comprises: obtaining a water path length based on a change in the absorbance with respect to the wavelength of the obtained skin spectrum and a reference absorbance with respect to a wavelength of a spectrum (“a set of features is developed that represents or reflects the optical properties of the tissue based on: identification of distinct absorption bands that change in various ways with respect to changes in pathlength” Ruchti: [0105-0106]) predetermined according to a center distance between a light source and a light detector (“offsetting the detection site from the irradiation site by a predetermined amount” Ruchti: [0081]);
and in response to the water path length being less than a predetermined value, determining that the obtained skin spectrum is distorted (“Subsequently, the features are then applied to identify conditions unsuitable” Ruchti: [0108]).  


	Regarding claim 19, the combination of Karnik, Mueller, and Ruchti discloses:
The method of claim 15, as described above. 
	The combination of Karnik and Mueller remains silent on: 
wherein the assessing comprises: generating the spectrum reconstructed based on the skin composition spectrum;
and in response to a difference in the absorbance between the obtained skin spectrum and the reconstructed spectrum exceeding a second predetermined threshold, determining that the obtained skin spectrum is distorted.
However, in a similar invention in the same field of endeavor, Ruchti teaches: 
wherein the assessing comprises: generating the spectrum reconstructed based on the skin composition spectrum (“the application of the identical preprocessing steps to a tissue measurement (preprocessing and tissue template correction) to obtain the processed spectral measurement” Ruchti: [0127]);
and in response to a difference in the absorbance between the obtained skin spectrum and the reconstructed spectrum exceeding a second predetermined threshold (“Given a tissue template in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of inventions disclosed by Karnik and Mueller, by including the system for detecting errors in noninvasive measurement as taught by Ruchti. One of ordinary skill in the art would have been motivated to make this modification because "chemical, structural, and physiological variations occur that produce dramatic and nonlinear changes in the optical properties of the tissue sample" (Ruchti: [0015]), which provides the need to have "compensation for inherent nonlinearities are all vital for the application of near-infrared spectroscopy to noninvasive blood analyte measurement" (Ruchti: [0026]). Thus, "the system results in improved noninvasive glucose measurement accuracy through the rejection of invalid and poor samples" (Ruchti: [0005]). 


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karnik in view of Ruchti, further in view of Mueller.

Regarding claim 16, the combination of Karnik, Ruchti, and Mueller discloses: 
The method of claim 15, as described above. 
	The combination of Karnik and Ruchti remains silent on: 
wherein the obtained skin spectrum comprises a skin near-infrared absorption spectrum.
However, in a similar invention in the same field of endeavor, Mueller teaches: 
near infrared (NIR)" Mueller: [0021]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical pressure sensor disclosed by Karnik, by including the apparatus for optical analysis as taught by Mueller. One of ordinary skill in the art would have been motivated to make this modification because "improving the optical measurements and/or the fluorescence spectra achieved would thus be advantageous, and in particular a more efficient and/or reliable apparatus would be advantageous" (Mueller: [0005]). 

Regarding claim 20, the combination of Karnik, Ruchti, and Mueller discloses: 
The method of claim 15, as described above, 
wherein the assessing comprises: obtaining the similarity between the obtained skin spectrum and the reference skin spectrum according to a change of the absorbance with respect to the wavelength ("after establishing a baseline amount of reflected illumination for a user ..., a change in total reflected illumination while optical source 204 is pulsed on can be used" Karnik: [0024]);
and in response to the similarity being less than a third predetermined threshold ("reflected light [is] within a threshold" Karnik: [0030]),
The combination of Karnik and Ruchti remains silent on: 
determining that the obtained skin spectrum is distorted.
However, in a similar invention in the same field of endeavor, Mueller teaches: 
determining that the obtained skin spectrum is distorted ("determine a distortion parameter" Mueller: [0044]).
. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Amigo et al. (Notice of References Cited Non Patent Documents Item U, hereinafter “Amigo”).

Regarding claim 6, the combination of Karnik, Mueller, and Ruchti discloses:  
The apparatus of claim 5, wherein the processor is configured to generate the reconstructed spectrum ("fitting the third set of data to a mathematical model, performing multivariate statistical analysis, such as PCA or partial least squares discriminant analysis" Mueller: [0061-0062]). 
The combination of Karnik, Mueller, and Ruchti remains silent on: 
 to generate the reconstructed spectrum by using a Classical Least square (CLS) algorithm.
However, in a similar invention in the same field of endeavor, Amigo teaches: 
to generate the reconstructed spectrum by using a Classical Least square (CLS) algorithm ("the CLS and PLS-Class models are identical and will provide exactly the same results” Amigo: Section 2; Since these models are identical and will provide exactly the same results, Mueller teaches this limitation through the disclosure of partial least squares discriminant analysis).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a classical least square (CLS) algorithm as taught by Amigo to replace the partial least squares (PLS) analysis as disclosed by Mueller. One would be motivated to make .

Response to Arguments
	The following is in response to the Remarks filed 01/28/2021. 

	Applicant submits that claims 1, 10, and 15 are patentable because the cited references, taken alone or in combination, fail to disclose each and every element of the claims. Applicant submits that the cited references fail to disclose “wherein in response to the light intensity in at least one from among a wavelength region of 4000 cm-1 to 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 of the obtained skin spectrum exceeding a first predetermined threshold, the processor is configured to determine that the obtained skin spectrum is distorted” as recited in claim 1 and similarly in claims 10 and 15.
	
In response, Examiner respectfully submits that Applicant’s arguments, filed 01/28/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 over Karnik in view of Mueller have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Karnik in view of Mueller, further in view of Ruchti. The combination of Karnik, Mueller, and Ruchti disclose the limitations of amended claim 1. 

Applicant submits that the feature that has been added to claims 1, 10, and 15 was previously recited in canceled claims 3 and 17. Applicant traverses the assertion that Ruchti discloses the features recited in canceled claims 3 and 17. 
Applicant submits that in Ruchti’s invention, the intensity at each wavelength is compared to a target through a distance measure, such as the Euclidean distance, to yield an estimate of the acceptability. Applicant submits that the claimed invention discloses calculating a change in the light intensity with respect to optical wavelengths by analyzing the obtained skin spectrum, and determine a degree of distortion of the obtained skin spectrum by comparing the light intensity in a specific wavelength region with a threshold. 

In response, Examiner respectfully submits that Applicant's arguments recited directly above have been fully considered but they are not persuasive. Examiner respectfully submits that Ruchti does in fact disclose the limitation recited directly above by Applicant. Ruchti discloses calculating a change in the light intensity (“excessive changes in light intensity” Ruchti: Claim 83) with respect to optical wavelengths (“evaluate signal levels compared to a target range at particular wavelengths” Ruchti: Claim 82) by analyzing the obtained skin spectrum (“analyzing the detected near-infrared radiation” Ruchti: [0077]), and determine a degree of distortion of the obtained skin spectrum by comparing the light intensity (“detecting mechanical distortion of an optically sampled tissue volume, wherein extracted features from a sample spectrum are compared to features from a tissue template” Ruchti: Claim 91) in a specific wavelength region with a threshold (“signal levels compared to a target range of particular wavelengths” Ruchti: [0149]).  
	Furthermore, these arguments were provided with respect to canceled claims 3 and 17. However, the limitation recited directly above by Applicant is instead recited in claim 1. Despite the above demonstration that Ruchti discloses this limitation, Ruchti is not presently being relied upon for the teaching of this particular limitation. In the present rejection, the combination of Karnik and Mueller is being relied upon for the teaching of this limitation, as Karnik discloses calculating a change in the light intensity with respect to optical wavelengths by analyzing the obtained skin spectrum ("after establishing a baseline amount of reflected illumination for a user ..., a change in total reflected illumination while optical source 204 is pulsed on can be used" Karnik: [0024]), and comparing the light intensity in a specific wavelength region with a threshold ("reflected light [is] within a threshold" Karnik: [0030]). Mueller discloses determining a degree of distortion of the obtained skin spectrum ("distortion parameter will be dependent on scattering and absorption at the fluorescence emission wavelength but 

Applicant submits that regarding the specific wavelength, Ruchti does not disclose that the processor determines that the obtained skin spectrum is distorted when the light intensity of a wavelength region of 4000 cm-1 to 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 exceeds a first predetermined threshold. 

In response, Examiner respectfully submits that Applicant's arguments recited directly above have been fully considered but they are not persuasive. Examiner respectfully submits that Ruchti does in fact disclose the limitation recited directly above by Applicant. Ruchti discloses determining that the obtained skin spectrum is distorted when the light intensity of a wavelength region of 4000 cm-1 to 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 exceeds a first predetermined threshold (“detecting mechanical distortion of an optically sampled tissue volume, wherein extracted features from a sample spectrum are compared to features from a tissue template” Ruchti: Claim 91). Although Ruchti does not recite those wavelength regions explicitly, the teaching of these wavelength regions is provided by Ruchti through Fig. 9, which shows that the two single highest points of absorbance are found at wavelengths which fall into the two claimed wavelength regions. 

Applicant submits that Ruchti’s invention is related to the measurement of the absorbance spectrum, which is different from the determination of distortion using the light intensity of the claimed invention. 

In response, Examiner respectfully submits that Ruchti’s invention is also related to determination of distortion using the light intensity (“detecting mechanical distortion of an optically sampled tissue volume, wherein extracted features from a sample spectrum are compared to features from a tissue template” Ruchti: Claim 91). Ruchti thus describes detecting or determining distortion by 

	Applicant submits that Ruchti discloses that the measurement of glucose is optimally performed within the range of 1100-1935 nm for the human forearm, and further submits that the claimed invention provides that the processor is configured to determine that the obtained skin spectrum is distorted when the light intensity of a wavelength region of 4000 cm-1 to 4150 cm-1 and a wavelength region of 4960 cm-1 to 5280 cm-1 exceeds a first predetermined threshold. 

	In response, Examiner respectfully submits that Ruchti’s disclosure that the measurement of glucose is optimally performed within the range of 1100-1935 nm provides further teaching that Ruchti discloses this limitation of the claimed invention. The purpose of the claimed invention is to assess the quality of an obtained skin spectrum, which is done by determining that the obtained skin spectrum is distorted. Ruchti discloses that measurement is performed optimally (in other words, with high quality) within the range of 1100-1935 nm. In Ruchti’s Fig. 9, this range of wavelengths is shown to have the lower Au values. Thus, according to Ruchti’s invention, the lower the Au values correspond to a higher quality measurement. 
	On the other hand, the claimed invention assesses the quality of a skin spectrum by determining that the skin spectrum is distorted. This is performed by determining that the light intensity, within two specific wavelength regions, exceeds a predetermined threshold. Upon converting the wavelength regions of the claimed invention to the units used by Ruchti, it becomes clear that these two regions (1894-2016nm and 2409-2500nm) contain the two single highest Au values in the Figure. As previously established, the lower Au values correspond to a higher quality measurement, and thus these two high Au values will correspond to a low quality measurement, which in turn means that there is distortion present. Therefore, Ruchti teaches this limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793